Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.372 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

ANDREW LONGUSKI,

     Plaintiff,

                                                    No. 2:19-cv-00190
v
                                                    HON. PAUL L. MALONEY
RYAN AKERS and
GARY DEMERS,                                        MAG. MAARTEN VERMAAT

     Defendants.

Julie A. Gafkay                            John G. Fedynsky (P65232)
Attorney for Plaintiff                     Andrew Jurgensen (P81123)
Gafkay Law, PLC                            Assistant Attorneys General
175 S. Main Street                         Attorneys for Defendant Akers
Frankenmuth, MI 48734                      Michigan Dep’t of Attorney General
(989) 652-9240                             State Operations Division
jgafkay@gafkaylaw.com                      P.O. Box 30754
P58680                                     Lansing, MI 48909
                                           fedynskyj@michigan.gov
                                           froehlichj1@michigan.gov

                                           James T. Farrell (P35400)
                                           Assistant Attorney General
                                           Attorney for Defendant Demers
                                           Michigan Dep’t of Attorney General
                                           MDOC Division
                                           P.O. Box 30217
                                           Lansing, MI 48909
                                           (517) 335-3055
                                           farrellj@michigan.gov


                                     Exhibit 1

                  Michigan State Police Official Order 1, Article 4
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.373     Page 2 of 8
                                                            Official Order No. 1
                                   4-1


                                                   ARTICLE 4

                                             CODE OF CONDUCT

             FOR MEMBERS COVERED BY COLLECTIVE BARGAINING AGREEMENTS,
           THIS ARTICLE IS SUPERSEDED BY THE CONTRACT IN AREAS OF CONFLICT.

SOLICITATION AND ACCEPTANCE OF GIFTS

       Section 4.1          Members or a group of members shall not solicit or accept, either directly or
indirectly, any gift, reward, gratuity, loan, material thing, or benefit from any person or business, which,
through a conflict of interest, might be in a position to benefit by such action. Department members are
prohibited from using their official positions, badges, or official identification for personal or financial gain
or for obtaining privileges not otherwise available to them. (Refer to Official Order No. 29 for further
details of conflict of interest procedures.)

SOLICITING FOR PERSONAL ADVANCEMENT OR POSITION

      Section 4.2         Members shall not request or use the aid of any person, group, or organization
outside the department for the purpose of obtaining rank or position within the department or to secure
restoration to rank, position, or assignment except as provided by the rules of the Civil Service
Commission, or contractual agreement, or when authorized by the Director.

ABSENCE FROM DUTY

       Section 4.3         Members shall not be absent from duty or assignment without prior expressed
authorization of their commander. Where there is forfeiture of pay for such absence, it shall not constitute
a bar to disciplinary action.

     Section 4.3a Members shall not leave their assigned work area without expressed supervisory
approval, except when advance supervisory approval is not reasonably available. When requesting such
approval, members shall notify their work site of their location and reason for leaving the area.

       Section 4.3b       Members who, for reasons of bona fide illness or injury resulting from duty or
non-duty causes, have notified their commanders or supervisors, or have caused them to be notified that
such illness or injury precludes them from working, shall be deemed properly absent from duty.
Commanders or supervisors may request verification of such

illness. RELEASING INFORMATION

       Section 4.4       Copies of criminal investigations conducted by this department and reported on
department incident forms may be furnished by members only to prosecuting attorneys, the Attorney
General, the Juvenile Section of Probate Courts, parole officers, pre-sentence investigators, and the
Crime Victims Compensation Board. Copies of Motor Carrier Division investigations may be released to
the Michigan Public Service Commission, Department of Transportation, and Interstate Commerce
Commission. This section does not prohibit releasing reports as ordered by a court, stolen/recovered
property information on prescribed forms, the Traffic Crash Report (UD-10), reports to the director of a
mental health facility where an agreement has been entered into with the facility director and the Director
of the Michigan State Police as detailed in Official Order No. 31, or data as authorized under the
department's Freedom of Information policy as detailed in Official Order No. 20. When proper, reports
may be released to other members of the department.

       Section 4.4a     Members shall not release confidential information, obtained through the course
of their employment, which impairs the efficiency of the department.

      Section 4.4b     Information from personnel files may be released only upon approval of the
Director or the Human Resources Division commander.
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.374     Page 3 of 8
                                                            Official Order No. 1
                                   4-2



      Section 4.4c       These rules are not to be construed so as to prevent the legitimate exchange of
investigative information between police agencies when the information furnished pertains to
investigations having related circumstances.

INDIVIDUAL DEPORTMENT

      Section 4.5         Members shall maintain a level of conduct in their personal and business affairs,
which is in keeping with the highest standards of the law enforcement profession. Members shall conduct
themselves at all times, both on and off duty, in a manner that will reflect favorably upon the department.
Conduct unbecoming a member shall include that which brings the department into disrepute or reflects
discredit on the individual as a member of the department or that which impairs the efficiency of the
department.

      Section 4.5a         Members shall not make public statements, on or off duty, which show a reckless
disregard for the truth.

      Section 4.5b         Obscene or immoral conduct on duty is prohibited.

OBEDIENCE TO LAW

       Section 4.6        Members shall not knowingly violate any laws of the United States, State of
Michigan, ordinance of a unit of local government, laws of another state or country, or an order of any
court. If such a charge is shown to be factual, the fact that no criminal prosecution was instituted against
a member shall not bar department discipline. Likewise, the fact that criminal prosecution did take place,
regardless of outcome, shall not have a bearing on department discipline procedures that shall be
conducted on an independent basis. The results of any criminal proceeding shall be considered in any
administrative hearing.

       Section 4.6a        Members shall not knowingly violate the state or federal civil rights of fellow
members or the public. Public expression of any prejudice against any individual or group based on race,
color, religion, sex, national origin, marital status, disability, height, weight, genetic information, or other
area protected by law is prohibited (see Official Order No. 12).

      Section 4.6b       Members shall not knowingly violate the laws of arrest or search and seizure in
the performance of their duties. Members may be disciplined for actions which the member knows, or
could reasonably be expected to know, are in violation of existing law.

      Section 4.6c       Members who are arrested on or off duty shall immediately report their arrest to
the Director, through channels.

* COMPETENCY (Not applicable to MSPTA members)

       Section 4.7       Members shall maintain sufficient competency to properly perform their duties
and to assume the responsibilities of their positions. Members shall perform their duty in a manner that
will establish and maintain the highest standards of efficiency in carrying out the functions and objectives
of the department.

       Section 4.7a       A member's incompetence may be demonstrated by an unwillingness or inability
to perform assigned tasks, the failure to conform to work standards established for the member's rank or
position, absence without leave, or unnecessary absence from the assigned work area during a tour of
duty. In addition to other indicia of incompetence, repeated poor evaluations or a written record of
repeated infractions of rules and regulations, Official Orders, or other directives shall be considered prima
facie evidence of incompetence.
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.375     Page 4 of 8
                                                            Official Order No. 1
                                   4-3


      Section 4.7b       An enforcement member’s incompetence may be demonstrated by a lack of
knowledge of the application of laws required to be enforced or the failure to take appropriate action on
the occasion of a crime, disorder, or other condition deserving their attention.

SHIRKING RESPONSIBILITY

       Section 4.8         Members shall not malinger, feign illness, or shirk their duties or responsibilities.
Willful neglect of duty, including sleeping on duty, is

prohibited. SELF IDENTIFICATION

       Section 4.9      Unless on special assignment with prior authorization, on-duty officers shall
identify themselves by name and badge number when requested by the public.

      Section 4.9a        Enforcement members shall carry their Michigan State Police identification card
and their driver’s license while on patrol.

ON-DUTY RELIGIOUS, RACIAL, AND POLITICAL DISPUTE

       Section 4.10         While on duty, members shall not become publicly embroiled in any religious,
racial, partisan political or other controversial dispute in which their stand on the issue could be
interpreted as the official position of the Department of State Police. The only exception to this shall be
upon prior approval of the Director.

FINANCIAL OBLIGATIONS

      Section 4.11       Members shall manage their financial affairs in a manner that will not bring
discredit to themselves or to the department. Financial difficulty may be cause for disciplinary action
when there is an adverse impact on the department.

CHARACTER OF ASSOCIATES

      Section 4.12         Members are prohibited from association with individuals known by them to have
been convicted of felonies or known by the member to presently be under investigation for felonious
crimes, except in the line of duty. Association is defined as a continuing personal relationship that could
expose the member to temptations to yield in their obligation to impartially enforce the law and bring
disrepute or discredit to the department. Association with individuals in the prohibited category who are
close relatives, or individuals being associated with under a department-approved rehabilitation program,
is exempt from this rule.

COURTESY

      Section 4.13      Members shall be courteous in the performance of their duties and shall refrain
from using profane, obscene, vulgar or insolent language or gestures, regardless of provocation.

PUBLIC STATEMENTS

       Section 4.14       Members shall not make public statements, on or off duty, through verbal,
written, or any other form of expression, criticizing or ridiculing the department, its policies or other
members, when such statements bring the department into disrepute. Statements which are defamatory,
obscene, unlawful, or which may impair the operation or efficiency of the department, interfere with the
maintenance of discipline, or which show a reckless disregard for truth are also prohibited.

APPEARANCE

      Section 4.15    Members may be disciplined for intentional or repeated violations of
departmental appearance regulations. (See Article 4, Enclosure 1)
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.376     Page 5 of 8
                                                            Official Order No. 1
                                   4-4



DIGNITY

      Section 4.16        Members shall be dignified in appearance and conduct at all times. In the time of
stress or disaster, despite trying conditions, they shall maintain their composure and perform their duties
in a manner which will inspire confidence and respect.

COURAGE

      Section 4.17       Enforcement members shall carry out their duties with courage and
determination and shall remain firm and steadfast in the face of opposition and danger.

USE OF TOBACCO

     Section 4.18     Smoking is prohibited in any state-owned, leased, or occupied facility or vehicle.
Smoking outside an occupied facility is restricted to a reasonable distance from entrances and exits.

       Section 4.18a      When in uniform, members may smoke or chew tobacco as long as: (1) it is not
offensive to the public; (2) they are not in a formation; (3) they do not have to leave their assignment for
the sole purpose of smoking or chewing without providing necessary coverage; and (4) they are in
compliance with state and federal law and department policy. Members may receive permission to leave
their assignment to smoke or chew when their commander or supervisor deems that conditions are
appropriate.

USE OF INTOXICATING BEVERAGES

       Section 4.19 Members shall not exhibit any evidence of impairment or consumption of
intoxicating beverages while on duty or in uniform, except by special permission provided through
channels by division, district, and section commanders, and then only when necessary to procure
evidence not otherwise obtainable or for instructional purposes.

      Section 4.19a     Except as provided in Section 4.19 above, driving a state-owned vehicle is
prohibited after the member has consumed any alcoholic beverages.

       Section 4.19b       Members shall not use intoxicants to the extent that any evidence of such
consumption is apparent when reporting to regularly assigned duty. When off duty, the use of intoxicants
shall be such that if members are recalled to duty, they are physically and mentally capable of performing
their responsibilities without impairment.

POSSESSION OF INTOXICATING BEVERAGES

      Section 4.20       Members shall not consume, bring into, permit, or have in possession in a
department installation or vehicle any intoxicants, except those which are evidence or when authorized by
the Director. Department installation includes temporary locations such as staging areas, crime scenes,
dive sites, etc.

USE AND POSSESSION OF CONTROLLED SUBSTANCES

       Section 4.21        Members shall not use or possess controlled substances unless they have been
lawfully prescribed by a licensed medical practitioner or when held as evidence and otherwise possessed
during official investigations. Possession of controlled substances not legally prescribed for the member
or when not being held in connection with a department investigation that is documented by official
department reports shall constitute a violation of this section. Members of the Forensic Science Division
and Canine Unit, authorized by the department and licensed by the U.S. Food and Drug Administration,
are exempt from this policy when the possession of controlled substances is for training purposes.
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.377     Page 6 of 8
                                                            Official Order No. 1
                                   4-5



PHYSICAL CONDITION

       Section 4.22       Members shall keep themselves in such physical condition as will enable them to
readily perform any duties customarily assigned. When members' physical conditions are such that they
cannot efficiently perform those duties assigned to similar ranks or positions, their commanders or
supervisors shall notify the Director.

RESPECT FOR AUTHORITY

       Section 4.23         All orders shall be given in a clear and civil manner. Members shall promptly
obey every lawful order given to them by superior authority. If the order is not understood or in conflict
with other orders, it is the member's responsibility to point out the conflict or to obtain clarification. When
orders given are in conflict with previously issued lawful orders, the new order shall be obeyed.
Responsibility for a member not following the original order shall rest with the superior authority issuing
the new order. The member obeying the conflicting order shall not be held responsible for disobedience
of the original order.

       Section 4.23a       Insubordination or disrespect toward superior authority is prohibited.
Insubordination is defined as manifest disrespect toward a supervisor or superior officer, open defiance,
or the refusal to obey a supervisor’s or superior officer’s reasonable work related order. Gross
insubordination occurs when a member remains insubordinate after having been advised of the
consequences for refusing to obey. A lesser offense subject to discipline is failing to carry out a superior
officer’s or supervisor’s reasonable work related order, directive, or request in a timely and satisfactory
manner.

REPORTING DERELICTION OF DUTY/VIOLATIONS OF LAW

       Section 4.24        Members shall report to their commanders, supervisors, or any commanding
officer, violations of these rules, regulations and criminal violations of law by other members which they
observe, or which have been reported to them, or of which they have knowledge. Failure to report
prohibited activities shall result in discipline.

      Section 4.24a        Members, whether on or off duty, having firsthand knowledge of felonious
criminal activity, shall report the activity as soon as reasonably possible to an appropriate law
enforcement agency.

COMPLIANCE WITH OFFICIAL ORDERS

      Section 4.25     Members shall comply with all Official Orders, policies, and directives properly
issued by department authorities unless superseded by applicable Civil Service rule or contractual
agreement.

ABUSE OF POSITION

      Section 4.26        Members shall not use their position to create fear or distrust to any segment of
the public or to individuals outside the department.

   Section 4.26a        Retaliation against department members or members of the public for filing a
complaint against them is strictly prohibited (See Official Order No. 12).

RECORDED COMMUNICATIONS

       Section 4.27       Members shall not use any type of electronic surveillance device to record,
transmit, or transcribe audio conversations or video images of another member unless disclosure of the
use of such device is made to all members present at the time of its use. The only exceptions to this
policy are recordings which are routinely made and/or monitored as part of daily operations of the
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.378     Page 7 of 8
                                                            Official Order No. 1
                                   4-6


department, recordings made pursuant to the authority of a court authorized warrant, and recordings
made with prior supervisory approval as part of a department authorized investigation. This regulation
applies to on duty activities and off duty activities that have a connection to the member’s employment.
Use of any recording device during an investigative interview as part of an administrative
investigation shall be subject to the above disclosure provision.

      Section 4.27a      All messages transmitted by radio and Teletype shall conform to the rules and
regulations of the Federal Communications Commission and the LEIN Policy Council Guidelines.

       Section 4.27b   Inappropriate or illegal use of the Internet, email, voice mail, cell phones or other
state communications equipment is prohibited.

     Section 4.27c      Members shall not make or transmit copies of recorded communications for
purposes other than those involving official department business.

OPENING CORRESPONDENCE

      Section 4.28       Members shall not open correspondence of another without permission or
authority.

FALSIFYING REPORTS OR DOCUMENTS

      Section 4.29         Members shall not intentionally falsify any report or document used in recording
official department activity or intentionally omit material facts from any such report or document.

     Section 4.29a        Members shall report on their daily activity report all arrests made, investigations
conducted, and activities performed while on duty. All matters of criminal concern or matters which
present a reasonable threat to effective law and order, coming to the attention of members while on duty,
shall be reported in writing as soon as reasonably possible.

PERSONAL VEHICLES

     Section 4.30      Members shall not use their personal vehicle for any purpose or business
connected with the department, while on duty, unless authorized by a supervisor. This provision shall not
apply to members engaged in union business who are authorized to do so by the collective bargaining
agreement when such union business is carried out on duty.

DEPARTMENT PROPERTY

    Section 4.31          Members shall not willfully cause damage to the property of the Employer,
unreasonably waste the Employer’s supplies, materials, or equipment, incur any debt for the Employer for
personal gain, or intentionally operate any department equipment in an unsafe manner.

    Section 4.31a       Members shall not cause or permit any department equipment to be altered,
except for handgrips on a department weapon, without approval of their commander.

    Section 4.31b       Members shall not permit citizens to use department facilities, equipment, or
supplies, except according to policies or with prior approval.

     * Section 4.31c      Lockers and storage areas provided for members’ use at department installations
and facilities are provided solely for the members’ convenience. Members do not have a proprietary right
to such lockers or storage areas, and all areas are subject to periodic administrative inspection even if
they are locked. Official reports, documents, evidence, or other unauthorized items shall not be stored in
these locker or storage areas without prior authorization of the work site commander. Any member who
knows of, or discovers, that incident reports or evidence is being stored in a locker shall immediately
report that fact to a superior officer.
Case 2:19-cv-00190-PLM-MV ECF No. 25-1 filed 01/30/20 PageID.379     Page 8 of 8
                                                            Official Order No. 1
                                   4-7



     Section 4.31d     Department supplies, materials, or equipment shall not be used for any non-duty
or non-department purpose without permission.

PROPERTY

       Section 4.32       Property coming into the custody of members due to their position, on or off duty,
shall be documented, secured, protected, and disposed of in a timely manner in accordance with Official
Orders. Such property shall not be converted to personal use, even if designated for destruction, without
first obtaining appropriate permission.

HORSEPLAY

      Section 4.33          Members shall not engage in acts of “horseplay” while on duty which involve a
substantial risk of injury to person or property, or which subject the department to embarrassment or
ridicule because the actions are discernible to the public.

CHARGE REDUCTION

      Section 4.34         Members shall not initiate reduction or dismissal of valid traffic or non-traffic
offenses. Charge reductions or dismissal recommendations in traffic or non-traffic cases shall be made
only at the request of the Court or prosecuting official responsible for the case. Members may discuss
any factors of which they are aware, which may affect the disposition of a charge with the prosecuting
official so long as they refrain from advocating the reduction or dismissal of a valid charge.

    Section 4.34a        Members, while on or off duty, shall not furnish bond for any accused person
(except an immediate family member) without prior approval of their commander. Such approval shall not
be unreasonably withheld. Members, while on duty, shall not recommend or employ the services of a
lawyer for a criminal matter arising out of the performance of their duties.

REQUIRED RESPONSE TO A DIRECT ORDER

      Section 4.35       Members shall fully and truthfully answer questions pertaining to job-related
matters or to their conduct which is under investigation by the department when ordered to do so by a
supervisor. Job related matters include on duty conduct, use of department materials, supplies, or
equipment, and criminal conduct or other conduct that has a direct relationship to the member’s position
in the department. This provision does not abrogate rights existing under law or collective bargaining
agreements. Members are subject to discipline, including discharge, for refusing to answer questions
under this section, when advised that answers will not be used in any subsequent criminal proceedings
and that refusal to answer will be considered insubordination.

    Section 4.35a        An investigator designated by the Director to investigate complaints against
members has the authority of the Director to order members to answer all questions specifically directed
and narrowly related to the allegation(s) or complaint(s). The member’s response shall be in the same
manner as Section 4.35.


  * FOR MEMBERS COVERED BY COLLECTIVE BARGAINING AGREEMENTS, THIS SECTION IS
              SUPERSEDED BY THE CONTRACT IN AREAS OF CONFLICT.
